     Case 4:19-cv-03425-JST Document 75-1 Filed 11/27/19 Page 1 of 4



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   REBECCA B. HORTON (SBN 308052)
     rhorton@polsinelli.com
 3   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 4   Palo Alto, CA 94304
     T: 650-461-7700
 5   F: 650-461-7701
 6   Phillip J. R. Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 7   POLSINELLI PC
     900 West 48th Place, Ste. 900
 8   Kansas City, MO 64112
     T: 816-753-1000
 9   F: 816-753-1536
10   Attorneys for Defendants
     Ryan Hunt and Alen Hundur
11

12                               UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                        OAKLAND DIVISION
15

16   NIANTIC, INC.,                               Case No. 4:19-cv-03425 JST
17                 Plaintiff,                     DECLARATION OF PHILLIP J. R.
                                                  ZEECK IN SUPPORT OF JOINT
18          v.                                    STIPULATION AND [PROPOSED]
                                                  ORDER TO EXTEND TIME TO
19   GLOBAL++, et al.,                            RESPOND TO PLAINTIFF NIANTIC,
                                                  INC.’S MOTION TO DISMISS
20                 Defendants.                    PURSUANT TO CIVIL L.R. 6-2(A)
21
                                                  Judge: Honorable Jon S. Tigar
22

23

24

25

26

27

28

                                                                 DECL. OF PHILLIP J. R. ZEECK
                                                                   CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 75-1 Filed 11/27/19 Page 2 of 4



 1          I, Phillip J. R. Zeeck, declare as follows:
 2         1.       I am an attorney duly admitted to practice before this Court. I am an associate
 3   with the law firm of Polsinelli LLP and attorney of record for Defendants Ryan Hunt and Alen
 4   Hundur (“Defendants”) in this action. I have personal knowledge of the facts set forth herein
 5   and, if called as a witness, I could and would competently testify thereto.
 6         2.       I respectfully submit this declaration in support of the Parties’ Joint Stipulation
 7   and [Proposed] Order to extend time for Defendants to file an opposition to Plaintiff Niantic,
 8   Inc.’s (“Plaintiff”) Motion to Dismiss, concurrently filed herewith.
 9         3.       On November 22, 2019, the Parties agreed to stipulate to an extension of the
10   deadline for Defendants to file an opposition to the Motion from November 29, 2019 to and
11   including December 11, 2019. The parties also agreed to stipulate to an extension of the
12   deadline for Plaintiff to file a reply in support of the Motion from December 6, 2019 to and
13   including December 30, 2019, which includes the Christmas holiday.
14         4.       The reasons for the requested enlargement of time include the parties’ respective
15   obligations regarding Defendants’ motion to modify this Court’s preliminary injunction, the
16   Court’s recent notice continuing a hearing on Niantic’s motion to dismiss until January 29, 2019,
17   and counsel’s commitments on other matters.
18         5.       The parties do not believe that the requested extensions will have any impact on
19   the schedule for the case, including the January 29, 2020 Motion hearing. Dkt. 70.
20         6.       Pursuant to Local Rule 6-2(a), the following is a list of “all previous time
21   modifications in the case, whether by stipulation or court order.”
22                  a.      On July 11, 2019, the August 1, 2019 hearing on Plaintiff’s motion for
23                          preliminary injunctive relief (the “PI Motion”) was vacated. See Dkt. 15,
24                          20; see also Dkts. 17, 19.
25                  b.      On July 11, 2019, the Initial Case Management conference was
26                          rescheduled from September 12, 2019 to September 30, 2019. See Dkts.
27                          9, 23.
28
                                                      -1-
                                                                            DECL. OF PHILLIP J. R. ZEECK
                                                                              CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 75-1 Filed 11/27/19 Page 3 of 4



 1             c.    On July 12, 2019, the Parties stipulated to an extension of time, to and
 2                   including July 17, 2019, for Defendants to respond to Plaintiff’s
 3                   Complaint. See Dkt. 24.
 4             d.    On July 18, 2019, the hearing on Plaintiff’s PI Motion was continued until
 5                   August 8, 2019. See Dkt. 28.
 6             e.    On July 19, 2019, the hearing on Plaintiff’s PI Motion and Defendants’
 7                   motion to dismiss was rescheduled from August 22, 2019 to September 4,
 8                   2019. See Dkts. 26, 30. At that time, the Court also ordered Defendants
 9                   to file an opposition to Plaintiff’s PI Motion by July 31, 2019 and ordered
10                   Plaintiff to file a reply in support of its PI Motion by August 7, 2019. See
11                   Dkts. 30, 7.
12             f.    On August 2, 2019, the Parties stipulated to an extension of time, to and
13                   including August 14, 2019, for Plaintiff to file its reply in support of its PI
14                   Motion. See Dkts. 34, 36.
15             g.    On August 7, 2019, the hearing on Plaintiff’s PI Motion and Defendants’
16                   motion to dismiss was rescheduled from August 22, 2019 to September
17                   11, 2019. See Dkt. 37.
18             h.    On October 10, 2019, the Parties stipulated to an extension of time, to and
19                   including October 24, 2019, for Defendants to respond to Plaintiff’s
20                   Complaint. See Dkt. 61.
21             i.    On October 25, 2019, the hearing on Defendants’ Motion was rescheduled
22                   from December 4, 2019 to December 18, 2019. See Dkts. 63, 65.
23             j.    On November 5, 2019, pursuant to the Parties’ stipulation, the Court
24                   extended the deadline for Niantic to file an opposition to Defendants’
25                   motion to lift the preliminary injunction from November 7, 2019 to and
26                   including November 19, 2019 and extended the deadline for Defendants to
27                   file a reply in support of their motion to lift the preliminary injunction
28                   from November 14, 2019 to and including December 4, 2019. See Dkt.

                                               -2-
      Case 4:19-cv-03425-JST Document 75-1 Filed 11/27/19 Page 4 of 4



 1                         68. At that time, the Court also rescheduled the hearing date on
 2                         Defendants’ motion to lift the preliminary injunction from December 4,
 3                         2019 to January 29, 2020. See id.
 4                 k.      On November 18, 2019, the Court rescheduled the hearing on Niantic’s
 5                         combined motion to dismiss and motion to strike from January 22, 2020 to
 6                         January 29, 2020. See Dkts. 69, 70.
 7

 8          I declare under penalty of perjury under the laws of the State of California that the
 9   foregoing is true and correct and this declaration was made this 27th day of November, 2019 in
10   Kansas City, Missouri.
11                                               By: /s/ Phillip J. R. Zeeck
                                                     Phillip J. R. Zeeck
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-
